 1   Dustin D. Johnson (SBN: 234008)
     Two Rivers Law, P.C.
 2   2701 Del Paso Road, Suite 130-155
     Sacramento, CA 95835
 3   Phone: (877) 377-8070
     Fax: (916) 244-9889
 4

 5   Attorney for Georgina Lopez-Quintero
 6

 7

 8                           UNITED STATES DISTRICT COURT
 9                         EASTERN DISTRICT OF CALIFORNIA
10

11   United States of America,                 No.     2:17-cr-00064-JAM
12                    Plaintiff,               STIPULATION REGARDING
                                               EXCLUDABLE TIME PERIODS UNDER
13          v.                                 SPEEDY TRIAL ACT; FINDINGS AND
                                               ORDER
14   Cesar Erendira Nava,
     Georgina Lopez-Quintero,
15   Alfonso Rivera, Jr.,
     Ruth A. Kellner,
16   Rodney G. Sharp, and
     Gary M. Roberts,
17
                      Defendants.
18

19                                       STIPULATION
20   1.    By previous order, this matter was set for status on
21         November 6, 2018
22   2.    By this stipulation, defendants, by and through their
23         undersigned counsel, now move to continue the status
24         conference until January 8, 2019, at 9:15 a.m., and to
25         exclude time between November 6, 2018 and January 8, 2019,
26         under Local Code T4.
27   3.    The parties agree and stipulate, and request that the Court
28
                                              1
 1   find the following:
 2   a)   The government has represented that the discovery
 3        associated with this case is extensive. It includes,
 4        among other things, hundreds of pages of investigative
 5        reports, multiple wiretap applications, audio
 6        recordings of thousands of intercepted calls,
 7        transcripts, photographs, pole camera video, and many
 8        items of seized real evidence, including alleged
 9        narcotics. All of this discovery has been either
10        produced directly to counsel and/or made available for
11        inspection and copying.
12   b)   In addition, defendants Kellner, Sharp and Roberts have
13        joined in a Motion to Suppress. A motion hearing is
14        scheduled for November 20, 2018. See Dkt. #143. While
15        the Motion is pending, time under the Speedy Trial Act,
16        18 U.S.C. § 3161, et seq., is automatically excluded
17        under Local Code D and under 18 U.S.C. § 3161(h)(1)(D).
18   c)   The motion’s outcome could affect the posture of the
19        case.   Given this, counsel for defendants desire
20        additional time to review discovery, conduct
21        investigation, and prepare for the hearing and
22        potential trial.
23   d)   Counsel for defendants believe that failure to grant
24        the above-requested continuance would deny them the
25        reasonable time necessary for effective preparation,
26        taking into account the exercise of due diligence.
27   e)   The United States does not object to the continuance.
28   f)   Based on the above-stated findings, the ends of justice
                                 2
 1             served by continuing the case as requested outweigh the
 2             interest of the public and the defendant in a trial
 3             within the original date prescribed by the Speedy Trial
 4             Act.
 5        g)   For the purpose of computing time under the Speedy
 6             Trial Act, 18 U.S.C. § 3161, et seq., within which
 7             trial must commence, the time period of November 6,
 8             2018 and January 8, 2019, inclusive, is deemed
 9             excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv)
10             [Local Code T4] because it results from a continuance
11             granted by the Court at defendant’s request on the
12             basis of the Court’s finding that the ends of justice
13             served by taking such action outweigh the best interest
14             of the public and the defendant in a speedy trial.
15   4.   Nothing in this stipulation and order shall preclude a
16        finding that other provisions of the Speedy Trial Act
17        dictate that additional time periods are excludable from the
18        period within which a trial must commence.
19

20   Dated: November 2, 2018       Respectfully Submitted,
21

22                                 /s/ Dustin D. Johnson
                                   DUSTIN D. JOHNSON
23                                 Attorney for Defendant
                                   Georgina Lopez-Quintero
24

25   Dated: November 2, 2018       McGREGOR W. SCOTT
                                   United State Attorney
26
                                   /s/ Amanda Beck (via email)
27                                 AMANDA BECK
                                   Assistant United State Attorney
28
                                     3
 1   Dated: November 2, 2018         /s/ Clemente Jimenez(via email)
                                     Clemente Jimenez
 2                                   Counsel for Defendant
                                     Cesar Erendira Nava
 3

 4
     Dated: November 2, 2018         /s/ M. Jason Lawley (via email)
 5                                   M. Jason Lawley
                                     Counsel for Defendant
 6                                   Alfonso Rivera, Jr.
 7   Dated: November 2, 2018         /s/ Chris Cosca (via email)
                                     Chris Cosca
 8                                   Attorney for Defendant
                                     Ruth A. Kellner
 9
     Dated: November 2, 2018         /s/ Hannah Labaree (via email)
10                                   Hannah Labaree
                                     Attorney for Defendant
11                                   Rodney G. Sharp
12   Dated: November 2, 2018         /s/ Etan Zaitsu (via email)
                                     Etan Zaitsu
13                                   Attorney for Defendant
                                     Gary M. Roberts
14

15

16

17

18                             FINDINGS AND ORDER
19   IT IS SO FOUND AND ORDERED this 2nd day of November,2018.
20

21                       /s/ John A. Mendez________________
                         John A. Mendez
22                       United States District Court Judge
23

24

25

26

27

28
                                        4
